Exhibit 10.5

Execution Copy

CONTRACT PLACEMENT AGREEMENT

This Contract Placement Agreement (this “Agreement”), dated April 29, 2010 (the
“Effective Date”), is between WLR-Greenbrier Rail Inc. (“Parent”) and Greenbrier
Leasing Company LLC (“GLC”).

WHEREAS, Parent is the owner of 100% of the outstanding equity interests in WL
Ross-Greenbrier Rail Holdings I LLC (“Holdings”), and Holdings is the owner of
100% of the outstanding equity interests in WL Ross-Greenbrier Rail I LLC
(“Owner”);

WHEREAS, provided that Holdings is sufficiently capitalized by Parent, GLC
wishes to be, or to have its affiliate, contractually appointed as the:
(a) exclusive manager of certain rail cars owned by Owner; (b) exclusive agent
for the placement of the sale of certain interests in Holdings; and
(c) consultant to provide certain advisory services to Parent;

WHEREAS, Parent is willing, in exchange for the Contract Placement Fee (defined
below) to contractually appoint, or cause the appointment of, GLC or its
affiliate, as the: (a) exclusive manager of certain rail car assets owned by
Owner; (b) exclusive agent for the placement of the sale of certain interests in
Holdings; and (c) exclusive consultant to provide certain advisory services to
Parent;

NOW THEREFORE, Parent and GLC expressly acknowledge and agree to as follows:

1. Contract Placement Fee.

(a) In accordance with Section 1(b), GLC will pay Parent as compensation a fee
equal to $6,049,543 (the “Contract Placement Fee”) in exchange for Parent:

(i) Appointing GLC as its exclusive consultant to perform the services set forth
in the Advisory Services Agreement (“ASA”) executed by Parent and GLC as of the
Effective Date;

(ii) Appointing GLC as its exclusive placement agent to perform the services set
forth in the Syndication Agreement (“SA”) executed by Parent and GLC as of the
Effective Date; and

(iii) Causing Owner to appoint GLC or its affiliate as the exclusive manager of
certain rail car assets owned by Owner as set forth in the Railcar Remarketing
and Management Agreement (“RCMA”) executed by Owner and GLC or its affiliate as
of the Effective Date.

 

CONTRACT PLACEMENT AGREEMENT

PAGE 1 OF 4



--------------------------------------------------------------------------------

(b) GLC will pay the Contract Placement Fee to Parent by wire transfer of
immediately available U.S. funds to an account designated in writing by Parent
upon:

(i) execution and delivery of the ASA and SA by Parent;

(ii) execution and delivery of the RCMA by Owner; and

(iii) delivery to GLC of written evidence in a form satisfactory to GLC that
Parent has made a capital contribution to Holdings of at least $[18,148,628].

Once paid, the fee will not be refundable in any circumstances, including
without limitation, upon any termination of the ASA, SA or RCMA.

2. Confidentiality. The terms and conditions of this Agreement are confidential,
and except as otherwise required by law, neither party shall disclose this
Agreement or any portion hereof to any person other than its legal counsel,
affiliates, representatives, owners, agents and accountants (who shall each be
under an obligation to maintain such confidentiality) without the prior written
consent of the other party.

3. No Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and assigns but may not be
assigned (and no duties may be delegated) by any party without the prior written
consent of the other parties hereto not to be unreasonably withheld.

4. Waiver or Modification. No waiver or modification of any of the terms of this
Agreement shall be valid unless in writing and signed by the party to be
charged. No waiver by any party of a breach hereof or a default hereunder shall
be deemed a waiver by such party of a subsequent breach or default of like or
unlike or similar or dissimilar nature.

5. Severability. If any term or provision of this Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining terms and provisions shall not in any way be affected or impaired
thereby and shall be valid and enforced to the fullest extent permitted by law.

6. Governing Law, Jurisdiction and Venue. This Agreement and all matters
collateral hereto shall be governed by and construed in accordance with the laws
of the State of New York applicable to contracts made and to be performed solely
in New York (without giving effect to any conflict of law principles under New
York law). The parties agree that the sole and exclusive jurisdiction of any
action or suit in connection with this Agreement or any claim, dispute or
controversy arising therefrom or in connection therewith will lie in the Federal
Court located in the County of New York, State of New York, and if that court
lacks jurisdiction, in the State Court in the same county. EACH OF GLC AND
PARENT (ON THEIR OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF THEIR EQUITY HOLDERS) IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY

 

CONTRACT PLACEMENT AGREEMENT

PAGE 2 OF 4



--------------------------------------------------------------------------------

ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) RELATED TO OR ARISING OUT OF THE PERFORMANCE BY GLC, HOLDINGS OR
PARENT OF THE ACTIONS CONTEMPLATED BY, THIS AGREEMENT.

7. Counterparts. The parties hereto agree that this Agreement may be executed in
counterparts with the same effect as if all parties had signed the same
document. Facsimile counterparts shall be deemed to be original execution
copies. All counterparts shall be construed together and shall constitute one
Agreement.

8. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery or delivery by courier to the party to be notified, or
upon deposit with the United States Post Office, to be sent by registered or
certified mail, postage prepaid and addressed to the party to be notified at the
following address:

Greenbrier Leasing Company LLC

One Centerpointe Drive, Suite 200

Lake Oswego, Oregon 97035

Attn: General Counsel

WLR-Greenbrier Rail Inc.

1166 Avenue of the Americas

New York, New York 10036

Attn: Wendy L. Teramoto

or at such other address as such party may designate by advance written notice
to the other party.

9. Relationship of Parties. GLC is an independent contractor of Parent and
Owner, and nothing in this Agreement, the ASA, SA or the RCMA will create a
joint venture or partnership, or establish a relationship of principal and
agent, or any other relationship of a similar nature, between the parties, and
no party to this Agreement shall take any position inconsistent with the
foregoing.

10. Entire Agreement; Binding Effect. This Agreement contains the sole and
entire agreement and understanding of the parties with respect to the subject
matter hereof, superseding all prior communications, agreements and
understandings, whether written or oral. This Agreement shall not be amended or
modified except in a writing signed by both parties. This Agreement shall be
binding both parties’ legal representatives, successors and assigns.

 

CONTRACT PLACEMENT AGREEMENT

PAGE 3 OF 4



--------------------------------------------------------------------------------

WLR-GREENBRIER RAIL INC. By: /s/ Wendy Teramoto Name: Wendy Teramoto Title: Vice
President GREENBRIER LEASING COMPANY LLC By: /s/ Larry Stanley Name: Larry D.
Stanley Title: Vice President

 

CONTRACT PLACEMENT AGREEMENT

SIGNATURE PAGE